Case: 12-14075     Date Filed: 10/23/2013   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14075
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:11-cr-00009-RH-GRJ-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

FREDDIE LOY WALKER, JR.,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (October 23, 2013)

Before MARTIN, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      Michael Ufferman, appointed counsel for Freddie Loy Walker Jr., in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-14075     Date Filed: 10/23/2013   Page: 2 of 2


1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Walker’s conviction and

sentence are AFFIRMED.




                                          2